Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s amendment filed October 19, 2020. Claims 1-6 and 8-13 are pending in the application. Claims 6 and 8-13 are withdrawn from further consideration as being drawn to a nonelected invention. Claims 1-5 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed September 2, 2020, September 30, 2020, and October 19, 2020 is acknowledged.
Status of the Claims
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to the amendment of the claims.
The rejection of claims 1, 3, 5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by JP10-1403 is withdrawn due to the amendment of the claims.
The rejection of claims 1, 2 and 4 under 35 U.S.C. 103 as being unpatentable over JP10-1403 in view of the Moreland Publication (1999, J. Pesticide Sci., Moreland),  is withdrawn due to the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
New Rejections Necessitated by Amendment filed October 19, 2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP10-1403 in view of DCS Transitions of Common Thermoplastics (PerkinElmer Instruments, 2000). JP10-1403 cited by Applicant on the IDS filed 1/5/2018.
Applicant’s Invention
Applicant claims a composition comprising: a poorly water-soluble agrochemical active compound; and a solid medium comprising a saponification product of polyvinyl acetate comprising at least one selected from the group consisting of sulfonic acid group and a sulfonate group, wherein the poorly water soluble agrochemical active compound is dispersed in the solid medium in an amorphous or semi-amorphous state. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)

JP10-1403 teaches 440 copies of PVA(s) (the degree of polymerization 5,000, the saponification degree of 98.2 mol %), 70 copies of 30%-NaOH aqueous solutions, and 284 copies of 50% aqueous acrylamide solutions were added (page 3, paragraph 33, translation (degree of saponification is 10 to 100 mol %). JP10-1403 teaches subsequently 460 copies of 50% AMPS sodium salt aqueous solutions were added and stirred. When the obtained powder was analyzed by NMR, 17.3 mol% and the sulfone group denaturation rate of the carboxyl denaturation rate was 6.5 mol% (page 3, paragraph 34, translation) (solid medium comprising saponification product of PVA comprising a group consisting of a sulfonate group). JP10-1403 teaches the granule constituent was prepared wherein the agrochemical granule combination formula shown in the examples and in Table 1. JP10-1403 teaches after adding and mulling water it was granulated with the extrusion type granulator and obtained the agrochemical granule (page 4, paragraph 46, translation). The poorly water-soluble agrochemical active compound listed in Table 1 is CNP-chlornitrofen (page 4, Table 1, translation). JP10-1403 teaches the hardness of the agrochemical granule was investigated after it was air dried (page 5, paragraph 50, translation). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
JP10-1403 does not specifically disclose the poorly water-soluble agrochemical compound is dispersed in the solid medium in an amorphous or semi-amorphous state or the mass ratio of the poorly water-soluble agrochemical active compound to the saponification product is 7:3 to 1:15. It is for this reason DSC Transitions of Common Thermoplastics is added as a secondary reference. 
DSC Transitions of Common Thermoplastics teaches the DCS transitions associated with some of the more commonly utilized thermoplastics. DSC Transitions of Common Thermoplastics teaches the most common state of polyvinyl acetate (PVAC) is amorphous.
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of JP10-1403 and DSC Transitions of Common Thermoplastics and have the poorly water-soluble agrochemical active compound dispersed in a solid medium in an amorphous or semi-amorphous state. JP10-1403 teaches 440 copies of PVA(s) (the degree of polymerization 5,000, the saponification degree of 98.2 mol %), 70 copies of 30%-NaOH aqueous solutions, and 284 copies of 50% aqueous acrylamide solutions were added (page 3, paragraph 33, translation (degree of saponification is 10 to 100 mol %). JP10-1403 teaches subsequently 460 copies of 50% AMPS sodium salt aqueous solutions were added and stirred. Once the process is complete powders are formed, which are solid medium. JP10-1403 teaches the granule constituent was prepared wherein the agrochemical granule combination formula shown in the examples 1-18, the saponification product of polyvinyl acetate comprising sulfonic acid that form powders and the poorly water-soluble compound, CNP in Table 1. Therefore, JP10-1403 does teach a poorly water-soluble compound, CNP, dispersed in the solid powders (granules) and used to prepare an agrochemical granule. 
With respect to amorphous and semi-amorphous states, the solid material is a saponification product of polyvinyl acetate comprising at least one selected from the group consisting of a sulfonic acid group and a sulfonate group, polyvinyl acetate’s most common state is amorphous, as evidenced by the teachings of DSC Transitions of Common Thermoplastics. Therefore, it would have been obvious to one of ordinary skill in the art that the solid medium is amorphous because it is a product of polyvinyl acetate, which is amorphous. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of JP10-1403, wherein the mass ratio of the poorly water-soluble agrochemical active compound to the saponification product is 7:3 to 1:15. JP10-1403 teaches in Table 1 CNP is 9% of the granule composition I. The solid medium prepared from PVA with the addition of AMPS is 30% of the composition I. The mass ratio of CNP: PVA/AMPS medium is 1:3.33. The mass ratio taught by JP10-1403 falls within the mass ratio that is currently claimed. In addition, one of ordinary skill in the art would have been motivated to adjust the mass ratio of the poorly water-soluble agrochemical active compound to the saponification product within the claimed ranges as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to adjust the amount of poorly water-soluble agrochemical active compound and the saponification product to prepare a granule that is effective in controlling undesirable vegetation. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP10-1403 in view of DCS Transitions of Common Thermoplastics (PerkinElmer Instruments, 2000) as applied to claims 1-3 and 5 above, and further in view of Moreland Publication (1999, J. Pesticide Sci., Moreland), Chlornitrofen ChemID (Chlornitrofen, ChemIDplus) and Flumioxazin (Flumioxazin, ChemIDplus). JP10-1403 cited by Applicant on the IDS filed 1/5/2018.
Applicant’s Invention
Applicant claims a composition comprising: a poorly water-soluble agrochemical active compound; and a solid medium comprising a saponification product of polyvinyl acetate comprising at least one selected from the group consisting of sulfonic acid group and a sulfonate group, wherein the poorly water soluble agrochemical active compound is dispersed in the solid medium in an amorphous or semi-amorphous state. Applicant claims the composition according to claim 1, wherein the poorly water-soluble agrochemical active compound is flumioxazin…or 2-[3-(ethanesulfonyl)pyridine-2-yl]-5-(trifluromethanesulfonyl)benzoxazole. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of JP10-1403 and DCS Transitions of Common Thermoplastics with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
JP10-1403 and DCS Transitions of Common Thermoplastics do not specifically disclose the poorly water-soluble agrochemical active compound is flumioxazin…or 2-[3-(ethanesulfonyl)pyridine-2-yl]-5-(trifluromethanesulfonyl)benzoxazole. It is for the reason the Moreland Publication, Chlornitrofen ChemID and Flumioxazin ChemID are added as secondary references.
Moreland teaches chlornitrofen (CNP) and flumioxazin are protox inhibitors (Fig. 4). Moreland teaches in the presence of Protox inhibitors, tetrapyrroles, especially protoporphyrin IX accumulate (page 301, cols. 1 and 2, Protox Inhibitors). 
Chlornitrofen teaches the water solubility of chlornitrofen is 0.764 mg/L (page 3, Physical Properties).
Flumioxazin teaches the water solubility of flumioxazin is 1.79 mg/L (page 3, Physical Properties).



Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of JP10-1403, DCS Transitions of Common Thermoplastics, the Moreland Publication, Chlornitrofen ChemID, and Flumioxazin ChemID and use flumioxazin as the poorly water-soluble agrochemical active compound. JP10-1403 teaches an agrochemical granule constituent by the denaturation PVA acquired by saponifying after copolymerization with vinyl acetate. This is carried out with Michael addition of 2-acrylamide-2-methylpropane-3-sulfonic acid. JP10-1403 teaches an agrochemical granule was obtained by blending CNP (Chlornitrofen) with the product. One of ordinary skill in the art would have been motivated to use flumioxazin in the granular composition because flumioxazin and chlornitrofen are both poorly water-soluble agrochemicals, as evidenced by Chlornitrofen ChemID and Flumioxazin ChemID. Chlornitrofen and flumioxazin are also both protox inhibitor herbicides, as evidenced by the Moreland Publication. As such, one of ordinary skill in the art would have found it obvious that since chlornitrofen and flumioxazin belong to the same herbicide class and both have poor water solubility to substitute and/or use flumioxazin in the granules taught by JP10-1403, with a reasonable expectation of success. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. Applicant argues that JP10-1403 does not specifically disclose the poorly water-soluble agrochemical compound is dispersed in the solid medium in an amorphous or semi-amorphous state. In response to Applicant’s argument, JP10-1403 teaches 440 copies of PVA(s) (the degree of polymerization 5,000, the saponification degree of 98.2 mol %), 70 copies of 30%-NaOH aqueous solutions, and 284 copies of 50% aqueous acrylamide solutions were added (page 3, paragraph 33, translation (degree of saponification is 10 to 100 mol %). JP10-1403 teaches subsequently 460 copies of 50% AMPS sodium salt aqueous solutions were added and stirred. Once the process is complete powders are formed, which are solid medium. JP10-1403 teaches the granule constituent was prepared wherein the agrochemical granule combination formula shown in the examples 1-18, the saponification product of polyvinyl acetate comprising sulfonic acid that form powders and the poorly water-soluble compound, CNP in Table 1. Therefore, JP10-1403 does teach a poorly water-soluble compound, CNP, dispersed in the solid powders (granules) and used to prepare an agrochemical granule. 
With respect to amorphous and semi-amorphous states, the solid material is a saponification product of polyvinyl acetate comprising at least one selected from the group consisting of a sulfonic acid group and a sulfonate group, polyvinyl acetate’s most common state is amorphous, as evidenced by the teachings of DSC Transitions of Common Thermoplastics. Therefore, it would have been obvious to one of ordinary skill in the art that the solid medium is amorphous because it is a product of polyvinyl acetate, which is amorphous. 
Applicant further argues that the present invention exhibits an improved water solubility of the poorly water-soluble agrochemical active a compound is established by the Examples of the present application in paragraphs [0104] to [0165]. In response to Applicant’s argument, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Applicant claims a composition comprising: a poorly water-soluble agrochemical active compound; and a solid medium comprising a saponification product of polyvinyl acetate comprising at least one selected from the group consisting of sulfonic acid group and a sulfonate group, wherein the poorly water soluble agrochemical active compound is dispersed in the solid medium in an amorphous or semi-amorphous state.
The data provided in the original specification purportedly demonstrates that 5 poorly water-soluble active ingredients, flumioxazin, agrochemical active compound A, ethaboxam, agrochemical active compound B and agrochemical active compound C are mixed at specific concentrations with commercially available saponification products of sulfonic acid-modified polyvinyl acetate, Gohsenx L-823, Gohsenx L-3266, ASP-05, and granulated by melt extrusion. The granules purportedly have greater solubility compared to comparative production examples 11-20. The poorly-water soluble active agents tested are only 5 species of poorly-water soluble active agents, known and unknown. The 3 commercially saponification products of sulfonic acid-modified polyvinyl acetate are only 3 species of saponification products of sulfonic acid-modified polyvinyl acetate, known and unknown. It cannot be determined if all poorly-water soluble active agents, known and unknown, mixed with all saponification products of polyvinyl acetate comprising at least one selected from the group consisting of sulfonic acid group and a sulfonate group, as currently claimed, would provide the same purported improved solubility. It also cannot be determined if the poorly water-soluble agrochemical active compounds and saponification product of polyvinyl acetate comprising at least one selected from the group consisting of sulfonic acid group and a sulfonate group are applied at any concentration, as currently claimed, will provide the same solubility profiles as demonstrated in the examples. Therefore, the examiner notes that the claims are not commensurate in scope with the examples provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699